                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

LINDA KING,                              )
                                         )
              Plaintiff,                 )
                                         )
      v.                                 )     No. 4:17 CV 2551 CDP
                                         )
SOUTHWEST FOOD SERVICE                   )
EXCELLENCE, LLC,                         )
                                         )
              Defendant.                 )

                           MEMORANDUM AND ORDER

      On April 24, 2019, a jury found in favor of plaintiff Linda King and against

defendant Southwest Foodservice Excellence, LLC, on King’s claim of wrongful

discharge. Judgment was entered that same date for King in the amount of

$231,500 plus costs. Southwest Foodservice now moves to stay execution of

judgment under Fed. R. Civ. P. 62(b) and asks that I approve a supersedeas bond in

the amount of $260,000. Southwest Foodservice submitted a Supersedeas/Appeal

Bond to stay execution of judgment through appeal, as well as a power-of-attorney

executed by the corporate surety. The Clerk of Court has informed me that the

corporate surety has now met the requirements of Local Rule 13.03(C). I will grant

the motion.

      “At any time after judgment is entered, a party may obtain a stay by providing

a bond or other security.” Fed. R. Civ. P. 62(b). The stay takes effect when the
Court approves the bond and remains in effect for the time specified in the bond.

Id. “The district court may only stay execution of the judgment . . . if the court

provides for the security of the judgment creditor.” Peacock v. Thomas, 516 U.S.

349, 359 n.8 (1996). The decision to grant a stay is within the Court’s discretion.

Nunley v. Ethel Hedgeman Lyle Acad., No. 4:08-CV-1664 CAS, 2010 WL 501465,

at *1 (E.D. Mo. Feb. 8, 2010). Whether to require a bond and in what amount is

likewise within the discretion of the Court. Barfield v. Sho-Me Power Elec. Co-op.,

No. 2:11-CV-04321-NKL, 2015 WL 4159988, at *2 (W.D. Mo. July 9, 2015).

      With its motion to stay, Southwest Foodservice submitted a Supersedeas/

Appeal Bond to stay execution of judgment through appeal, with a power of attorney

executed by the corporate surety. Southwest Foodservice avers that King agrees to

the amount of the bond. Because Southwest Foodservice has provided adequate

security for the judgment, I will approve the bond for the amount proffered and will

stay execution of judgment for the time specified in the bond.

      Accordingly,

      IT IS HEREBY ORDERED that defendant Southwest Foodservice

Excellence, LLC’s Motion for Approval of Supersedeas Bond and for Stay of

Execution of Judgment [77] is GRANTED.

      IT IS FURTHER ORDERED that execution of the judgment entered April




                                         -2-
24, 2019, is STAYED under Fed. R. Civ. P. 62(b), to be released automatically upon

conclusion of the matter for which the bond is posted.




                                         ____________________________
                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE


Dated this 28th day of May, 2019.




                                        -3-
